Order, Supreme Court, New York County (S. Levittan, J.), dated June 11, 1981 granting defendant’s motion to suppress physical evidence: The matter is remanded to the hearing Judge for further findings in accordance with this memorandum, and the determination of the appeal is held in abeyance pending receipt of such findings. The hearing court did not make explicit findings of the facts whether the police officer saw the three bullets in a plastic tray on the hump of the front floorboard of the car, and if so, at what point this happened in relation to the other events, and the circumstances thereof, including whether the police officer saw the bullets while he was standing outside the car, or whether any part of his body was in the car when he discovered the bullets. The court believes that it would be helpful to its determination of this appeal if the hearing court made specific findings of fact on these points, and the matter is remanded to the hearing court for the making of such findings. Concur — Kupferman, J. P., Sullivan, Asch, Silver-man and Milonas, JJ.